TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MAY 20, 2022



                                        NO. 03-21-00617-CV


                                          C. C., Appellant

                                                 v.

               Texas Department of Family and Protective Services, Appellee




          APPEAL FROM THE 146TH DISTRICT COURT OF BELL COUNTY
                BEFORE JUSTICES BAKER, KELLY, AND SMITH
           AFFIRMED IN PART; REVERSED AND REMANDED IN PART --
                        OPINION BY JUSTICE SMITH;
          CONCURRING AND DISSENTING OPINION BY JUSTICE BAKER




This is an appeal from the judgment signed by the trial court on August 25, 2021. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the court’s judgment. Therefore, the Court reverses the trial court’s judgment to the extent it

terminates C.C.’s parental right on the basis that termination is in the child’s best interest. The

judgment is affirmed in all other respects. We remand the cause to the trial court for a new trial

consistent with this Court’s opinion. The appellee shall pay all costs relating to this appeal, both

in this Court and in the court below.